         Case 2:19-cv-03416-CDJ Document 21 Filed 10/14/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER HOOPER                              :           CIVIL ACTION
                                                :
        v.                                      :
                                                :
TAMMY FERGUSON, et al.                          :           NO.      19-3416


                                            ORDER

       AND NOW, this 14th        day of    October                , 2020, upon consideration of the

Petition for Writ of Habeas Corpus, the Commonwealth’s Response thereto, the other documents

filed by the parties, and after review of the Report and Recommendation of United States

Magistrate Judge Carol Sandra Moore Wells, is hereby ORDERED that:

       1. The Report and Recommendation is APPROVED AND ADOPTED;

       2. The Petition for a Writ of Habeas Corpus is DISMISSED and DENIED, without an
          evidentiary hearing; and

       3. Petitioner has neither shown denial of a federal constitutional right, nor established
          that reasonable jurists would disagree with this court’s procedural disposition of his
          claims. Consequently, a certificate of appealability is DENIED.

IT IS SO ORDERED.

                                             BY THE COURT:




                                              /s/ C. Darnell Jones, II
                                              C. Darnell Jones, II J.
